                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 OSCAR GARNER,

                               Plaintiff,
        v.                                                         OPINION and ORDER

 BRIAN FOSTER, CAPT. TRITT, HSU MARCHANT,                               19-cv-618-jdp
 JANE DOE, and JOHN DOE (1ST SHIFT SGT),

                               Defendants.


       This is the second of two cases that pro se litigant Oscar Garner filed against staff at

Waupun Correctional Institution (WCI) alleging that they failed to provide him with adequate

access to medication for his chronic migraine headaches. A few weeks after filing this case,

Garner was released from WCI. He now lives in St. Louis, Missouri.

       I recently dismissed Garner’s first migraine medication-related case because he failed to

prosecute it. See Garner v. Tapio, No. 19-cv-144, Dkt. 4 (W.D. Wis. Nov. 15, 2019). That raises

questions about whether Garner still intends to pursue this second case. Before I screen the

complaint under 28 U.S.C. §§ 1915 and 1915A, I will give Garner a short deadline by which

to indicate in writing that he wishes to proceed with the suit. If Garner does not respond by

the deadline below, I will dismiss the case for failure to prosecute.
                                             ORDER

       IT IS ORDERED that plaintiff Oscar Garner may have until December 24, 2019 to

indicate in writing whether he wishes to proceed with this suit. If he does not respond by that

date, this case will be dismissed for failure to prosecute.

       Entered December 3, 2019.

                                              BY THE COURT:

                                              /s/
                                              ________________________________________
                                              JAMES D. PETERSON
                                              District Judge




                                                 2
